Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackin (US 20190322379 A1) in view of Sites (US 20130058800 A1) and Draper (US 20100287948 A1).
Regarding claim 1
	Mackin discloses a propulsor (Fig 2), comprising: 
an electric machine (212); and 
a gas turbine engine (202), comprising: 
a fan spool (220), the electric machine being operatively coupled with the fan spool (electric machine 212 coupled to the fan shaft 220); 
a core spool (218); and 
a coupling (clutch 216) couples the fan spool (220) and the core spool (218).  
Mackin further discloses the clutch 216 can be other types of clutches to connect and disconnect the fan spool 220 to the core spool 218 (Para 0022 bottom), but is silent on the coupling being a hydraulic coupling encasing at least a portion of the fan spool and at least a portion of the core spool, the hydraulic coupling hydraulically coupling the fan spool and the core spool. 
However, Sites teaches many types of coupling may be used to connect shafts of two machines, such as a clutch, fluid coupling or torque converter, to engage or disengage power transmission from one shaft to another (Para 0037 bottom).
Draper teaches a torque converter (1020 Fig 1, details 1120 in Fig 3) being a fluid coupling, specifically a hydraulic coupling (Fig 3, torque converter 1120 uses a working fluid 1022 to transmit load between one spool 1015 and a core engine spool 1045, where the working fluid may be a hydraulic oil, Para 0032; this indicates that the fluid coupling 1120 is a hydraulic coupling) encasing at least a portion of one spool (1015) and at least a portion of the core spool (1045) and hydraulically coupling the two spools (via hydraulic oil). 
The teachings of Sites and Draper show that using a clutch, a fluid coupling, or a torque converter are known methods to connect two shafts of two machines for power transmission.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known element (in this case, a clutch 216 in Mackin) for another (in this case, a hydraulic coupling 1020 in Draper) to obtain predictable results (in this case, to connect two shafts in series for power transmission from one shaft to another, taught by Sites) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.
The modified combination of Mackin in view of Sites and Draper would replace the clutch 216 in Mackin with the hydraulic coupling 1120 in Draper, thus the hydraulic coupling is now positioned in between the fan spool 220 and the core spool 218, hydraulically coupling the fan spool to the core spool.
Regarding claim 2
	Mackin in view of Sites and Draper discloses the propulsor of claim 1.
The modified combination of Mackin in view of Sites and Draper would result in the hydraulic coupling positioned in between the fan spool 220 and the core spool 218, hydraulically coupling the fan spool to the core spool.
Thus, Mackin in view of Sites and Draper further discloses wherein the electric machine spool and the core spool are not physically connected to one another (Draper teaches a hydraulic coupling 1120 in Fig 3 where a working fluid 1022 is used to transmit load between electric machine shaft 1015 and core shaft 1045, thus the two shafts are not physically connected to one another but rather the working fluid 1022 connects the two shafts together; in this case, the fan spool 220 and the core spool 218 are not physically connected together).
Regarding claim 3
	Mackin in view of Sites and Draper discloses the propulsor of claim 1.
Mackin further discloses wherein the propulsor defines an axial direction and a radial direction, and wherein the fan spool and the core spool are spaced from one another along the axial direction (fan spool 220 is spaced apart from core spool 218 along the axial direction in Fig 2) and are aligned with one another along the radial direction (fan spool 220 aligns with core spool 218 radially or vertically in Fig 2).  
Regarding claim 4
	Mackin in view of Sites and Draper discloses the propulsor of claim 1.
Mackin in view of Sites and Draper further discloses wherein the hydraulic coupling (Draper teaches a hydraulic coupling 1120 Fig 3) defines a sealed volume (cavity 1123, Para 0032) in which hydraulic fluid is provided (working fluid is provided within an enclosed body of the torque converter, Para 0019, this indicates that cavity 1123 is sealed).  
Regarding claim 5
	Mackin in view of Sites and Draper discloses the propulsor of claim 1.
	Mackin further discloses the fan spool has a fan shaft (220 Fig 2) connecting to the fan (204) at an upstream end.
Mackin in view of Sites and Draper discloses the hydraulic coupling (Draper teaches hydraulic coupling 1120 in Fig 3) having an impeller (impeller 1160, Para 0032 middle) connected to a spool (1015) and a turbine wheel (1065) connected to a core spool (1045).
The modified combination of Mackin in view of Sites and Draper would result in the hydraulic coupling positioned in between the fan spool 220 and the core spool 218.  A downstream end of the fan spool 220 in Mackin is now connected to the impeller 1160 of Draper, while the core spool 218 in Mackin is connected to the turbine wheel 1165 of Draper.  
Thus, the combination of Mackin in view of Sites and Draper would result in the fan spool having a fan 204 at an upstream end, an impeller at a downstream end (1160 in Draper), and a fan shaft 220 connecting the fan and the impeller.
Regarding claim 6
	Mackin in view of Sites and Draper discloses the propulsor of claim 5.
Mackin in view of Sites and Draper further discloses wherein the impeller is at least partially encased within the hydraulic coupling (Draper teaches impeller 1160 enclosed within body 1121 of the hydraulic coupling 1120 in Fig 3).  
Regarding claim 7
	Mackin in view of Sites and Draper discloses the propulsor of claim 1.
Mackin in view of Sites and Draper further discloses wherein the core spool has a core shaft (Draper teaches a gas turbine engine shaft 1045 construed as the core shaft in Fig 3) and a propeller (turbine wheel 1165 construed the propeller) connected to the core shaft (1045), and wherein the propeller is at least partially encased within the hydraulic coupling (turbine wheel 1165 enclosed within body 1121 of hydraulic coupling 1120).  
Regarding claim 8
Murrow in view of Draper disclose the propulsor of claim 1.
Mackin further discloses the fan spool has a fan shaft (220 Fig 2) connecting to the fan (204) at an upstream end and a core spool having a core shaft (core shaft 218).
Mackin in view of Sites and Draper further discloses the hydraulic coupling (Draper teaches hydraulic coupling 1120 in Fig 3) having an impeller (impeller 1160, Para 0032 middle) connected to a spool (1015).
The modified combination of Mackin in view of Sites and Draper would result in the hydraulic coupling positioned in between the fan spool 220 and the core spool 218.  A downstream end of the fan spool in Mackin is now connected to the impeller 1160 of Draper, while the core spool in Mackin is connected to the turbine wheel 1165 of Draper.  
Thus, the combination of Mackin in view of Sites and Draper would result in the fan spool having a fan 204 at an upstream end, an impeller at a downstream end (1160 in Draper), and a fan shaft 220 connecting the fan 204 and the impeller (1160 in Draper).
Mackin in view of Sites and Draper further discloses a propeller (Drape teaches turbine wheel 1165 in Fig 3 construed the propeller) connected to the core shaft (a gas turbine engine shaft 1045 construed as the core shaft in Fig 3), and wherein the impeller and the propeller are both at least partially encased within the hydraulic coupling (impeller 1160 and turbine wheel 1165 are enclosed within body 1121 of hydraulic coupling 1120).  
Regarding claim 9
Mackin in view of Sites and Draper discloses the propulsor of claim 8.
Mackin further discloses a compressor (Fig 4 showing a detail view of gas turbine engine 400 that can be implemented as the engine 200 in Fig 2, Para 0046, engine 400 has a compressor 428 with a plurality of rotatable blades having rotatable blades); 
a turbine (436) having rotatable blades (turbine blades in Fig 4), and 
wherein the rotatable blades of the compressor and the rotatable blades of the turbine are coupled with the core shaft (both compressor 428 and turbine 438 are coupled to core shaft 418).  
Regarding claim 11
	Mackin discloses an aircraft (Fig 1), comprising: 
an electric machine (electric motor 212, Fig 2); and 
a gas turbine engine (202), comprising: 
a fan spool having a fan shaft (fan shaft 220) and a fan (204) coupled with the fan shaft, the electric machine being operatively coupled with the fan shaft (electric motor 212 couples to fan shaft 220); 
a compressor having rotatable blades (Fig 4 showing a detail view of gas turbine engine 400 that can be implemented as the engine 200 in Fig 2, Para 0046, engine 400 has a compressor 428 with a plurality of rotatable blades having rotatable blades); 
a turbine (436) having rotatable blades (turbine blades in Fig 4);
a core spool (218) having a core shaft (218 or 418 in Fig 4) coupled with the rotatable blades of the compressor (blades of compressor 428 in Fig 4) and the rotatable blades of the turbine (turbine 436 in Fig 4); and 
a coupling (clutch 216) couples the fan spool (220) and the core spool (218).  
Mackin further discloses the clutch 216 can be other types of clutches to connect and disconnect the two shafts (Para 0022 bottom), but is silent on the coupling being a hydraulic coupling encasing at least a portion of the fan spool and at least a portion of the core spool, the hydraulic coupling hydraulically coupling the fan spool and the core spool. 
However, Sites teaches many types of coupling may be used to connect shafts of two machines, such as a clutch, fluid coupling or torque converter, to engage or disengage power transmission from one shaft to another (Para 0037).
Draper teaches a torque converter being a hydraulic coupling (1020 in Fig 1, details in Fig 3, torque converter 1120 uses a working fluid 1022 to transmit load between one shaft 1015 and the gas turbine shaft 1045, where the working fluid may be a hydraulic oil, Para 0032; this indicates that the coupling 1120 is a hydraulic coupling) encasing at least a portion of one spool (1015) and at least a portion of the core engine spool (gas turbine engine spool 1045), the hydraulic coupling hydraulically coupling two spools. 
The teachings of Sites and Draper show that using a clutch, a fluid coupling, or a torque converter are known methods to connect two shafts of two machines for power transmission.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known element (in this case, a clutch in Mackin) for another (in this case, a hydraulic coupling in Draper) to obtain predictable results (in this case, to connect two shafts of two machines for power transmission from one shaft to another, taught by Sites) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.
The modified combination of Mackin in view of Sites and Draper would replace the clutch 216 in Mackin with the hydraulic coupling 1120 in Draper, thus the hydraulic coupling is now positioned in between the fan spool 220 and the core spool 218, hydraulically coupling the fan spool to the core spool.
Regarding claim 12
	Mackin in view of Sites and Draper disclose the aircraft of claim 11.
Mackin further discloses: a computing system (controller 208 Fig 2) having a processor (controller 208 being a processor, Para 0027 bottom) configured to: 
receive an input (controller 208 controls the on/off operations of the gas turbine engine 202 and the electric motor 212 to switch between various modes of operation based on pilot input or autopilot program, para 0036 middle) indicating a command to increase a thrust output of the gas turbine engine (electric machine 212 can be operated by the controller 204 in Fig 1, to rotate the fan shaft 220 faster for a period of time to produce additional thrust, Para 0038 middle, this indicates that the controller 208 receives an input command to add more or increase thrust); and 
cause, in response to the input, the electric machine to apply a torque to the fan spool (electric machine 212 can be used to drive, i.e. apply a torque to fan shaft 220 to rotate faster, i.e. increases rotational speed, Para 0038 middle) so that the fan spool increases rotational speed.  
Regarding claim 14
	Mackin in view of Sites and Draper disclose the aircraft of claim 11.
Mackin further discloses a computing system (controller 208 Fig 2) having a processor (controller 208 being a processor, Para 0027 bottom) configured to: 
receive an input (controller 208 controls the on/off operations of the gas turbine engine 202 and the electric motor 212 to switch between various modes of operation based on pilot input or autopilot program, para 0036 middle) indicating a command to operate the electric machine in a generator mode (in one mode, electric machine 212 is used as a generator while controller 208 manages the flow of electrical power between the electric motor 212 and the battery 214, Para 0043 middle, this indicates that the controller 208 receives a command input to switch operation of the electric machine 212 from motor to generator mode); 
cause, in response to the input, the electric machine to generate electrical power (generator 212 produces electrical power to charge battery 214).  
Regarding claim 15
	Mackin in view of Sites and Draper discloses the aircraft of claim 11.
Mackin further discloses wherein the core spool is a low pressure spool (Fig 4 showing a detail view of gas turbine engine 400 that can be implemented as the engine 200 in Fig 2, Para 0046, engine 400 has a low pressure compressor 428 coupled to core spool 418, thus core spool 418 is construed as a low pressure spool; since engine 400 is the same as engine 200, spool 218 in Fig 2 is the same as low pressure spool 418).  
Regarding claim 16
	Mackin in view of Sites and Draper disclose the aircraft of claim 11.
Mackin further discloses the fan spool has a fan shaft (220 Fig 2) and a core spool having a core shaft (core shaft 218).
Mackin in view of Sites and Draper further discloses the hydraulic coupling (Draper teaches hydraulic coupling 1120 in Fig 3) having an impeller (impeller 1160, Para 0032 middle) connected to a spool (1015).
The modified combination of Mackin in view of Sites and Draper would result in the hydraulic coupling positioned in between the fan spool 220 and the core spool 218.  The fan spool shaft 220 in Mackin is now connected to the impeller 1160 of Draper, while the core spool shaft 218 in Mackin is connected to the turbine wheel 1165 of Draper.  
Mackin in view of Sites and Draper further discloses a propeller (Drape teaches turbine wheel 1165 in Fig 3 construed the propeller) connected to the core shaft (a gas turbine engine shaft 1045 construed as the core shaft in Fig 3), and wherein the impeller and the propeller are both at least partially encased within the hydraulic coupling (impeller 1160 and turbine wheel 1165 are enclosed within body 1121 of hydraulic coupling 1120).  
Regarding claim 17
Mackin discloses a method of operating a propulsor (200 Fig 2) of an aircraft (Fig 1), the method comprising: 
receiving an input (controller 208 controls the on/off operations of the gas turbine engine 202 and the electric motor 212 to switch between various modes of operation based on pilot input or autopilot program, para 0036 middle) indicating a command to change a thrust output of the propulsor (electric machine 212 can be operated by the controller 204 in Fig 1, to rotate the fan shaft 220 faster for a period of time to produce additional thrust, Para 0038 middle, this indicates that the controller 208 receives an input to add additional thrust, i.e. “to change a thrust output”), the propulsor having a gas turbine engine (202) and an electric machine (212); and 
causing, in response to receiving the input, the electric machine (212) operatively coupled with a fan spool (220) of the gas turbine engine (202) to apply a torque on the fan spool so that the thrust output of the propulsor is changed (additional thrust is provided by the electric machine 212 driving, i.e. applying a torque to rotate fan shaft 220, Para 0038), the fan spool being coupled with a core spool of the gas turbine engine via a coupling (clutch 216 coupling the fan spool 220 with a core spool 218).  
Mackin further discloses the clutch 216 can be other types of clutches to connect and disconnect the two shafts (Para 0022 bottom), but is silent on the coupling being a hydraulic coupling, hydraulically coupling the fan spool and the core spool. 
However, Sites teaches many types of coupling may be used to connect shafts of two machines, such as a clutch, fluid coupling or torque converter, to engage or disengage power transmission from one shaft to another (Para 0037).
Draper teaches a coupling being a hydraulic coupling (torque converter 1020 in Fig 1, details in Fig 3, torque converter 1120 uses a working fluid 1022 to transmit load between one shaft 1015 and the gas turbine shaft 1045, where the working fluid may be a hydraulic oil, Para 0032; this indicates that the coupling 1120 is a hydraulic coupling) hydraulically coupling the two spools. 
The teachings of Sites and Draper show that using a clutch, a fluid coupling, or a torque converter are known methods to connect two shafts of two machines for power transmission.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known element (in this case, a clutch in Mackin) for another (in this case, a hydraulic coupling in Draper) to obtain predictable results (in this case, to connect two shafts of two machines for power transmission from one shaft to another, taught by Sites) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding claim 18
Mackin in view of Sites and Draper disclose the method claim 17.
Mackin further discloses: the command to change the thrust output of the propulsor is a demand to increase a thrust output of the propulsor (electric machine 212 rotates the fan shaft 220 faster for a period of time to produce additional thrust, Para 0038 middle, this indicates that there is a demand to add more or increase thrust); and 
wherein, in causing, in response to receiving the input, the electric machine (212) operatively coupled with the fan spool (220) of the gas turbine engine to apply a torque to the fan spool (electric machine 212 can be used to drive, i.e. apply a torque to fan shaft 220 to rotate faster, i.e. “increases rotational speed”, Para 0038 middle), the electric machine applies the torque on the fan spool so that the fan spool increases rotational speed.  
Regarding claim 20
Mackin in view of Sites and Draper disclose the method of claim 17.
Mackin further discloses the fan spool has a fan shaft (220 Fig 2) connecting to the fan (204) at an upstream end and a core spool having a core shaft (core shaft 218).
Mackin in view of Sites and Draper further discloses the hydraulic coupling (Draper teaches hydraulic coupling 1120 in Fig 3) having an impeller (impeller 1160, Para 0032 middle) connected to a spool (1015).
The modified combination of Mackin in view of Sites and Draper would result in the hydraulic coupling positioned in between the fan spool 220 and the core spool 218.  A downstream end of the fan spool in Mackin is now connected to the impeller 1160 of Draper, while the core spool in Mackin is connected to the turbine wheel 1165 of Draper.  
Thus, the combination of Mackin in view of Sites and Draper would result in the fan spool having a fan 204 at an upstream end, an impeller at a downstream end (1160 in Draper), and a fan shaft 220 connecting the fan and the impeller.
Mackin in view of Sites and Draper further discloses a propeller (Drape teaches turbine wheel 1165 in Fig 3 construed the propeller) connected to the core shaft (a gas turbine engine shaft 1045 construed as the core shaft in Fig 3), and wherein the impeller and the propeller are both at least partially encased within the hydraulic coupling (impeller 1160 and turbine wheel 1165 are enclosed within body 1121 of hydraulic coupling 1120).  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackin in view of Sites and Draper, as applied to claim 1 above and further in view of Fraser (US 3229794 A).
Regarding claim 10
Mackin in view of Sites and Draper discloses the propulsor of claim 1.
Mackin in view of Sites and Draper further discloses wherein the hydraulic coupling is formed by a casing (Draper teaches hydraulic coupling body 1121 in Fig 3)
Mackin in view of Sites and Draper is silent on wherein the casing of the hydraulic coupling is formed by at least two complementary shells connected together.  
However, Fraser teaches a fluid coupling (Fig 1) having a casing formed from two shells (the coupling includes two casing parts 11, 12 bolted together, Col 4 ll. 7-9, construed as the two shells as seen in Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the casing of the hydraulic coupling in Mackin in view of Sites and Draper by bolting together two shells, as suggested and taught by Fraser, because the two shells can be taken apart for inspection of the hydraulic coupling.

Allowable Subject Matter
Claim(s) 13 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
i.	In claim 13, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, an aircraft comprising, among other features, 
a computing system to: receive an input to operate in a reverse thrust mode; 
cause, in response to the input, the electric machine to apply a torque to the fan spool to rotate in a direction opposite the core spool.  
In claim 19, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method of operating a propulsor of an aircraft comprising, among other steps, 
a demand to operate the propulsor in a reverse thrust mode, and 
in causing, in response to receiving the input, the electric machine operatively coupled with the fan spool to apply the torque so that the fan spool rotates in a direction opposite the core spool.  

	ii.	Suciu (US 20150211444 A1) teaches an aircraft propulsor having propellers that are counter-rotating (Para 0035), the pitch of the propeller blades 46, 48 can be changed during thrust reversing operation (Para 0034), but fails to teach an electric machine to rotate the propeller/fan blades in opposite direction to the core engine spool in response to a thrust reversing mode input signal. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ekanayake (US 9239007 B2) teaches coupling a core engine to a fan via torque converter 46
Venter (US 9634597 B2) teaches a hydraulic coupling 4 to transmit torque from a starter 2 to a core engine
Gallet (US 11125186 B2) teaches to modify the pitch of the fan in reverse thrust
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741